Title: Patrick Gibson to Thomas Jefferson, 29 July 1813
From: Gibson, Patrick
To: Jefferson, Thomas


          Sir Richmond 29th July 1813
          Mr Derieux called upon me a few days ago not a little alarmed by the letter he had just received from you, and in consequence of the late intelligence you have received relative to Mr Mazzei he relinquishes all the claim, over the property in question, which he would have consider’d himself entitled to, had Mr M: been dead previous to the sale—he appears to be extremely uneasy at the threat you hold out to him of informing Mr M: of the step he had taken, as altho’ his expectations from that quarter are not very sanguine, he is in hopes thro’ your intercession, that Mr M: (whose situation he understands to be opulent) may be induced to grant him some assistance, he showed me, in defence of his conduct, what he stated to be
			 an extract from the marriage
			 settlement, which from this specimen must be a singular paper—Article 10th constitutes in one line Mrs D: sole heiress to all the property he might leave at his death without any reserve, and in the next retains the right of disposing of the whole by will—what benefit was meant to be conveyed by this deed, is not easy to determine—certain it is that
			 poor Derieux has been flattering himself with the hope of acquiring something under it for the benefit of a numerous family, and it is not surprising that he should have felt a serious disappointment on
			 hearing of the sale of that property which he had some reason to suppose would revert to his children—he has eleven who are at present entirely dependant for their support
			 on the little pittance
			 he
			 obtains as bar-keeper at the Eagle-tavern
			 until the late alarm
			 occasion’d by the entrance of the enemy into our waters Mrs D: had been keeping a school in Petersburg and by her industry obtaind a decent support for her family, this she is now deprived of by the absence of many of those whose children were entrusted to her care—If Mr Mazzei has the means of assisting them it would be an act of humanity to inform him of his daughter’s situation
			 a small part of the proceeds of this sale would be of infinite service
			 to them—Inclosed I hand you a statement of this sale nt proceeds $6342:21 subject to your order—I have at length succeeded in
			 effecting a sale of your flour to Manuel Judah, and with difficulty altho at 4$ on 60d/ credit, as most of it was very oily—this accot of Sales is also inclosed the N. Proceeds $2124.92 will when received appear at your credit—with great respect I am
          Your obt Servt Patrick Gibson
        